As filed with the Securities and Exchange Commission on January 28, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: February 29, 2008 Date of reporting period:November 30, 2007 Item 1. Schedules of Investments. American Trust Allegiance Fund Schedule of Investments at November 30, 2007 (Unaudited) Shares COMMON STOCKS - 96.82% Value Agricultural Products - 1.66% 10,200 Archer-Daniels-Midland Co. $ 370,770 Asset Management - 4.02% 3,650 Affiliated Managers Group, Inc.* 453,512 14,300 SEI Investments Co. 443,586 897,098 Banks - 1.11% 7,850 Marshall
